Case 1:17-cv-01047-ESH Document 63-17 Filed 05/06/19 Page 1 of 7




          EXHIBIT 12
        Case 1:17-cv-01047-ESH Document 63-17 Filed 05/06/19 Page 2 of 7



                              CONSULTING AGREEMENT

        The American Federation of State, County and Municipal Employees, AFL-CIO
(AFSCME) and Strategic Consulting Group , NA/Democracy Partners (Consultant) (together,
"the Parties"), enter into the following agreement to pe1mit AFSCME to avail itself of the
expeiiise and services of Consultant and Consultant desires to make his expertise and consulting
serv ices ava ilable to AFSCME arrd hereby agree to the foUowmg temr s and conditions:

 1. Consulting Services.

        (a)     Consultant shall provide services as detailed below in conjunction with
                AFSCME ' s work to protect vital public services; specifically , Consultant shall
                provide services in suppm1 of AFSCME ' s major 2016 communications effo11to
                promote and defend public sector unions and expansion of the middle class;
                efforts to bring federal attention and assistance to Flint , Michigan ; efforts to fill
                the cw-rent vacancy on the U.S . Supreme Com1; issues related to the pending
                Supreme Court case , Friedrichs v. Cal!fornia Teachers' Association ; and other
                issues to be determined by AFSCME:

                      •     Issue campaign plan development , including message development
                            on specific issues to be agreed upon by AFSCME.
                      •     Coalition development subject to a plan developed by Consultant that
                            describes coalition members and subsequent meeting schedule as
                            agreed to by AFSCME.
                      •     Targeting swing members of Congress for issue campaigns and
                            developing grassroots strategies to affect their positions.
                      •     Implementation of all or part of these issue campaigns , as defined
                            by AFSCME .

                Consultant may perfmm other professional services, consistent with these tasks .
                Robert Creamer , a Partner in Strategic Consulting Group, NA/Democracy
                Pai1ners, will lead the team providing these services .

        (b)    Consultant shall rep01i to Scott Frey or his designee . Consultant will interact with
               and meet with AFSCME ' s officers, man agers and employ ees as necessary and
               approp riate, but Consultant is respons ible for independently deve loping and
               recommending strategic plans for implementation by AFSCME. Consultant
               acknowledges that AFSCME , in its discretion , may accept all, som e, or none of
               the recomm endations of C onsuhantas it deems appropriate. Consulta.ntshall
               attend meetings as requested by AFSCME .

        (c)     Consultant will provide a written report to Scott Frey or his designee on a
                quaiterly basis.

        (d)    Consultant shall not have authmity to hire, fire or to supervise any AFSCME
               employee or to enter into contracts, or othe1wise incw-liability, on behalf of
               AFSCME.
                                          Page 1 of 6




                                                                                                          DP_ 0000050
        Case 1:17-cv-01047-ESH Document 63-17 Filed 05/06/19 Page 3 of 7



       (e)      Consultant has independent discretion about when, where and how (including the
                sequence of work) he performs its work; requires and will receive no training
                from AFSCME; retains the right to hire his own staff and employees who are not
                under the control or direction of AFSCME in his status as an independent
                contractor.

       (f) -    Consultant shall devote sufficien t time to the performance of the S-ervices during
                the term of this Agreement so as to achieve the goals of AFSCME. The
                performance of the Services shall confo1m to the highest professional standards
                applicable to the work to be performed.

       (g)      Consultant shall perform the Services pursuant to this Agreement as an
                independent contractor with respect to AFSCME, and nothing in this Agreement
                shall create, or be deemed to create, any relationship of employer and employee ,
                or of master and servant between AFSCME and Consultant or any of Consultant's
                owners , principals or employees. As an independent contractor , Consultant is
                responsible for payment of all applicable obligations to state and/or federal
                governmental agencies , including , but not limited to, income tax , unemployment
                tax, and all other fees and taxes. Without limiting the generality of the foregoing ,
                Consultant understands and agrees that AFSCME will not obtain coverage under
                AFSCME workers ' compensation policy or unemployment program in any State
                for Consultant , or provide or make available any benefits to Consultant that
                AFSCME makes available to its employees.

2. Term and Tem1ination. The tenn of this Agreement shall begin on January 1, 2016 and shall
   end on December 31, 2016 , unless either party , at its discretion and with or without cause ,
   teiminates the Agreement upon thirty (30) days' written notice to the other. Sections 5, 6, 7,
   8(c) , and 10 of this Agreement shall survive indefinitely the tennination date of this
   Agreement. This Agreement may be extended in writing by mutual agreement of the Parties.

3. Consulting Fee. Consultant shall be paid a consulting fee of $3,000 to be each month .
   Consultant shall provide an invoice to AFSCME by the 10th day of the month following the
   month in which the Services were performed, and AFSCME shall pay the w1disputed portion
   of such invoice by the 30th day of each mon th.

4. Reimbur seme nt of Expenses.

       (a)      Consultant shall maintain invoices , receipts and other records of expenses
                incurred by Consultant in connection with performing the Services .

       (b)      AFSCME shall reimburse Consultant at cost for out-of-pocket expenses
                reasonably incwTed for:

               (i)   out-of-town travel, lodging and meals . Consultant shall not incur any
                     expenses without the prior approval and authorization of AFSCME .
                     Travel , lodging , meal and related expenses are governed by AFSCME 's
                     Travel and Expense Policy , a copy of which will be provided to
                     Con sultant.
                                             Page 2 of 6




                                                                                                        OP_ 0000051
        Case 1:17-cv-01047-ESH Document 63-17 Filed 05/06/19 Page 4 of 7



              (ii)    Undisputed po1tions of expenses submitted for reimbursement shall be
                      reimbursed within 30 days of submission of a detailed invoice and
                      relevant receipts or other documentation as directed by AFSCME.

              (iii)   Unreasonable expenses that will not be reimbursed include but are not
                      limited to limousine service, first class travel, movie rentals, health club
                      fees , personal services, bar charge s; excessive room service, entertainment
                      charges , phone charges from airplanes , or other such expenses.

5. Confidentiality.

       (a)     Consultant shall not, directly or indirectly , at any time dm-ing the term of this
               Agreement or thereafter , and without regard to when or for what reason this
               Agreement shall tenninate, divulge, furnish , make accessible, or permit the
               disclosure to anyone ( other than AFSCME or other persons employed or
               designated by AFSCME) any knowledge or information of any type whatsoever
               acquired by Consultant in the com-se of the consultancy, including (but not limited
               to) knowledge or information relating to the business or activities of AFSCME,
               including business and activities re lating to the services rendered under this
               Agreement , whether disclosed orally or visually to Consultant and whether stored
               on any tangible medium or memorialized by Consultant ('~Confidential
               Info1mation").

       (b)     The term Confidential Infmrnation includes all originals , recorded and mu·ecorded
               copies of such Confidential Infonnation , as well as infom1ation derived therefrom
               and p01tions thereof. Such Confidential Information also includes , but is not
               limited to, all written or audio materials obtained, generated, produced or
               otherwise acquired during the course of the co nsultancy, including (but not
               limited to) any notes, charts , lists, computer files, electronic mail messages, phone
               logs or other memoranda , whether handwritten, typed, or otherwise created.
               Information shall be Confidential Inf01mation even if no legal protection has been
               obtained or sought for such infom1ation under applicable laws and whether or not
               Consultant has been notified that such infonnation is Confidentia l Information .

       ( c)    Consultant shall not be liable for disclosure of Confidential Infonnation if such
               disclosure is pursuant to j udicial action or other lmvfully com pelled disclosure,
               provided that the Consultant notifies AFSCME by e-mail or fax within 24 hours
               after such need to disclose becomes known and gives AFSCME a reasonable
               oppo1tunity to contest such disclosure .

       ( d)    Upon termination ofthis Agreement for whatever reason or upon breach of any of
               the obligations set forth in this Agreement, Consultant shall return all Confidential
               Information ( as defined above) to AFSCME , regardless of the fonn in which it
               appears or is stored (including information stored on tapes, computer discs ,
               compact discs or other media).



                                           Page 3 of 6




                                                                                                        DP_ 0000052
        Case 1:17-cv-01047-ESH Document 63-17 Filed 05/06/19 Page 5 of 7



6. Indemnification. Consultant will indemnify, defend and hold AFSCME harmless from any
   liabilities, actions, damages, claims, demands , judgments , losses, attorney's fees and
   attachments arising from , or related to, any pending suit, threatened or contemplated
   action, suit or proceeding arising from actions by Consultant undertaken pursuant to the
   terms of this Agreement. Consultant will not indemnify AFSCME if the liabilities,
   actions, damages , claims , demands, judgments ,.losses, attorneys' fees and attachments are
   clue f<Ythenegligence on .viliful misconduc f ofAFSCME, are the result of any bi·each of
   this Agreement by AFSCME, or are the result of any infringement of any copyright by
   AFSCME.

7. Assistance with Government Inquiry . Consultant shall provide, in a timely manner, all
   documents and services , including personal services, necessary to assist AFSCME in
   connection with any audit, inquiry or investigation of AFSCME by any government
   agency or in connection with any matter relating to compliance by AFSCME with federal or
   state laws relating to Consultant's services under this Agreement.

8. Other Consulting Services. AFSCME and Consultant agree that Consultant may provide
   independent consulting services to other individuals or entities, provided, however, that:
                  '
       (a)     A list of other entities and individuals for whom Consultant provides services
               shall be provided and such other independent consulting services shall in no way
               impair Consultant's ability to provide the Services pursuant to this Agreement;

       (b)     Consultant's work for AFSCME shall be distinct from work perfonned for
               Americans United for Change in collaboration with AFSCME. Consultant's work
               for AFSCME shall be distinct from work perfom1ed for Americans United for
               Change in collaboration with AFSCME.

       (c)     Consultant shall avoid at all times activities in the service of other individuals or
               entities that could present in fact or in appearance a conflict with the interests of
               AFSCME ; and

       (d)     Consultant shall not use any AFSCME resources in connection with its work for
               any other client.

9. Wor k M ade For Hi re. A ll m aterials , produc ts and delivera bles that Consu ltant creates in
   Consultant's perfonnance of the services under this Agre emen t (the "Materials ") are and
   shall be a work made for hire under US copyright laws. In the event that a court of
   competent jurisdiction conclusively concludes that the Materials are not , in fact, a work
   made for hire , then Consultant irrevocably grants, transfers and assigns to AFSCME all
   right, title and interest (including copyright rights) in and to the Materials. Consultant
   understands and agrees that AFSCME ( or its assignee) is the owner of all rights in and to
   the Materials and that Consultant retains no rights whatsoever in and to any of the
   Materials. Accordingly, Consultant agrees that Consultant will not use , directly or
   indirectly, any version of the Materials at any time and in connection with any project,
   including but not limited to promotional, marketing or advertising activities or purposes.
                                            Page 4 of6




                                                                                                       OP_0000053
        Case 1:17-cv-01047-ESH Document 63-17 Filed 05/06/19 Page 6 of 7



    Moreover , Consultant agrees that Consultant will not use the names , logos or other marks
    of AFSCME for any purposes outside the scope of this Agreement.

10. Resolution of Disputes. In the event a dispute arises concerning the meaning of a term
    or condition of this Agreement or concerning either party's performance of its
    obligations under this Agreement , the parties shall use their best efforts to resolve
    th e dispute amicably , including by meeting or teleconferencing anhe earliest possible
    time. If such efforts fail to resolve the dispute, the parties shall arbitrate the dispute by
    utilizing the services, rules and procedures of the American Arbitration Association (AAA)
    governing commercial disputes. In any such proceeding each party shall bear its
    own costs and shall divide equally the costs of AAA and the arbitrator for their
    services. The arbitrator shall have authority only to interpret and apply this Agreement
    and shall not have authority to vmy its terms and conditions . The arbitrator's award
    shall be final and binding on the parties , except that either party may seek judicial relief
    for any alleged failure by the arbitrator to adhere to the preceding sentence, and either
    party may also seek judicial relief to enforce an award if necessary.

11. Assignment. Except a'>specifically set forth in this Agreement, the rights and interests of
    Consultant in this Agreement may not be sold , trm1sfened , assigned or pledged without the
    express writt en consent of AFSCME . The rights and obligations of AFSCME under this
    Agreement shall be binding upon and run in favor of the successors and assigns of
    AFSCME. In the event of any attempted assignment or transfer of rights under this
    Agreement contraiy to its provisions , AFSCME shall have no further liability for
    payments.

12. Severability. The invalidation of any portion of this Agreement shall not affect the
    validity of any other provisions. In the event that any portion of this Agreement is held to be
    invalid , the remaining provisions shall be in full force and effect a<; if they had been executed
    by both parties subsequent to the expungement of the invalid provision.

13. Governing Law. This Agreement contains the entire agreement between the patties and
    shall be governed by the law of the District of Columbia.

14. Section Headings . Section headings are for convenience ofreference only and shall not be
    con sidered a pa.it of thi s Agreement.

15. Notices. Any notice or other commw1ic ation required or pennitted under this Agreement
    shall be in writing and shall be deemed effective when delivered , in the case of
    AFSCME, to Stephan Fantauzzo, 1625 L Street , NW , Washington, DC 20036 ; and in the case
    of Consultant , Democracy Partners /Strategic Consulting Group , NA at 350 W. Hubbard
    Street, Suite 200 , Chicago , Illinois 60654 or such other address designated by Consultant.

IN WITNESS WHEREOF, AFSCME and Consultant each has caused this Agreement to be
       signed by its duly authori zed representative as of the date stated below.



                                             Page 5 of 6




                                                                                                         DP_ 0000054
        Case 1:17-cv-01047-ESH Document 63-17 Filed 05/06/19 Page 7 of 7




For AFSCME:


Date:    3/2   'is// G
                                 '1Jcr.L!~
                                  - Chief ofStaff


For Consultant:


Date:   3/29/16
                               ~
                               ,_ Robert Creamer_
                                  Partner/President
TIN#: XX-XXXXXXX




                                 Page 6 of 6




                                                                           OP_0000055
